Exhibit3.ii Amendment to Bylaws Article Three, SectionB is amended to read as follows: SectionB.Eligibility.No person shall be eligible for election or reelection as a director after having attained the age of seventy-two prior to or on the day of election or reelection.A director who attains the age of seventy-two during his or her term of office shall be eligible to serve only until the annual meeting of shareholders of the corporation next following such director’s seventy-second birthday, or until his or her successor is elected and qualified.
